Plaintiff in error was convicted in the county court of Coal county in two cases for violations of the prohibition law. In each case an appeal was taken to this court. May 30, 1911, plaintiff in error by his counsel of record filed motions to dismiss said appeals. The motions to dismiss said appeals are sustained. Wherefore the appeal in each of the above entitled and numbered causes is accordingly dismissed. The clerk of this court will issue a mandate to the county court of Coal county directing said court to enforce the judgment and sentence pronounced and entered in each case.